     Case 3:20-cv-01464-BEN-BLM Document 46 Filed 04/28/21 PageID.811 Page 1 of 1



 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9    PACIFIC SURF DESIGNS, INC.,                     Case No.: 3:20-cv-01464-BEN-BLM
      a Delaware corporation,
10
                         Plaintiff,                   ORDER GRANTING JOINT
11                                                    STIPULATION TO CONTINUE THE
      v.                                              DATE TO RESPOND TO THE FIRST
12
                                                      AMENDED COMPLAINT
      WHITEWATER WEST INDUSTRIES,
13
      LTD., a Canadian corporation;
                                                      [ECF No. 45]
14    GEOFFREY CHUTTER, an individual;
      FLOWRIDER INC., a California
15
      corporation; MARSHALL MYRMAN, an
16    individual; AQUATIC DEVELOPMENT
      GROUP, INC., a New York corporation;
17
      and DAVID KEIM, an individual,
18                      Defendants.
19
20         The Court, having considered the parties’ Joint Stipulation to Continue the Date to
21   Respond to the First Amended Complaint, and good cause appearing, ORDERS as
22   follows: Defendants’ deadline to file a responsive pleading in response to Plaintiff’s First
23   Amended Complaint is continued two weeks from April 29, 2021 to May 13, 2021.
24         IT IS SO ORDERED.
25         Dated: April 28, 2021                   __________________________________
26                                                      HON. ROGER T. BENITEZ
                                                         United States District Judge
27
28
                                                  1
                                                                             3:20-cv-01464-BEN-BLM
